JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. Although we do not adopt the reasoning of the district court, we conclude that the sole claim raised in appellant’s brief — that the district court violated Fed.R.Civ.P. 56— affords no basis for reversal. Because the district court did not grant summary judgment, but instead dismissed appellant’s complaint for improper venue and failure to state a claim, the court was not required to follow the procedures described in Rule 56. Therefore, appellant presents no basis on which this court could do other than affirm the judgment.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.